EXHIBIT 10.2

 

GATEWAY, INC.

RESTRICTED STOCK GRANT NOTICE

 

First & Last Name

Address 1

Address 2

City, State & Zip Code

 

This Restricted Stock Grant Notice (this “Notice”), is made and entered into
between Gateway, Inc., a Delaware corporation (“Gateway”), and
                                 (“Recipient”). This award is being granted
pursuant to Gateway’s 2000 Equity Incentive Plan (as amended from time to time,
the “Plan”). Terms used but not defined herein have the meaning set forth in the
Plan.

 

1. Notice of Grant. In consideration for Recipient’s past services with Gateway,
Recipient has been granted shares of Common Stock of Gateway (the “Restricted
Shares”), subject to the terms and conditions of this Notice, as follows:

 

Recipient

    

Date of Grant

    

Total Number of Shares Granted

    

Vesting Commencement Date

    

 

2. Vesting Schedule

 

(a) The Restricted Shares shall become vested and non-forfeitable in four equal
annual installments, with 25% becoming vested and non-forfeitable on each of the
first four anniversaries of the Vesting Commencement Date, subject to
Recipient’s continuing to be in continuous active service as an employee of any
Gateway and its subsidiaries (“Service”) on such date.

 

(b) If Recipient’s Service terminates for any reason except as provided in
Section 14 of the Plan, then all Restricted Shares that have not vested on or
before the date of termination of employment shall automatically be forfeited to
Gateway and all of Recipient’s rights with respect thereto shall cease
immediately upon termination. Recipient shall receive no payment for Restricted
Shares that are forfeited.

 

3. Tax Treatment. Any withholding tax liabilities incurred in connection with
the Restricted Shares becoming vested and non-forfeitable or otherwise incurred
in connection with the Restricted Shares and any other amounts or rights
hereunder shall be satisfied, at the option of Gateway, by (x) Gateway
withholding a portion of the Restricted Shares that have vested and become
non-forfeitable having a fair market value approximately equal to the Minimum
Tax Amount; (y) Recipient paying to Gateway in cash or by check an amount equal
to the amount of taxes that Gateway concludes it is required to withhold under
applicable law within one business day of the day the tax event arises (the
“Minimum Tax Amount”); or (z) Gateway withholding from payroll and any other
amounts payable to Recipient the Minimum Tax Amount. Gateway shall not be
obligated to release any shares to Recipient unless and until satisfactory
arrangements to pay such withholding taxes have been made. Recipient
acknowledges and agrees that he or she is responsible for all taxes that arise
in connection with the Restricted Shares becoming vested and non-forfeitable or
otherwise incurred in connection with the Restricted Shares.



--------------------------------------------------------------------------------

4. Restrictions on Transfer. Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Restricted Shares until after the applicable
shares have become vested and non-forfeitable on the schedule set forth above.
Recipient further agrees not to sell, transfer or otherwise dispose of any
shares at a time when applicable laws or Gateway policies prohibit a sale,
transfer, pledge or other disposition. Recipient many not transfer or assign any
of the Restricted Shares other than (1) by will or the laws of descent and
distribution; or (2) pursuant to a qualified domestic relations order (as
defined by the Code). Recipient agrees that, in order to ensure compliance with
the restrictions referred to herein, Gateway may issue appropriate “stop
transfer” instructions to its transfer agent. Gateway shall not be required
(i) to transfer on its books any Restricted Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Notice or
(ii) to treat as owner of such Restricted Shares or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom such Restricted
Shares shall have been so transferred.

 

5. Stock Certificates. Certificates evidencing the Restricted Shares shall be
issued by Gateway and registered in the name of Recipient on the stock transfer
books of Gateway. Unless otherwise determined by the Compensation Committee or
Board, such certificates shall remain in the physical custody of Gateway or its
designee at all times until the applicable shares have become vested and
non-forfeitable.

 

6. Stockholder Rights. Recipient will have the same voting and other rights as
Gateway’s other stockholders with respect to each Restricted Share until or
unless such Restricted Share is forfeited pursuant to Section 2 hereof. In the
event of a stock split, a stock dividend or a similar change in Gateway stock,
the number of Restricted Shares may be adjusted accordingly pursuant to the
terms of the Plan and any resulting shares will be subject to forfeiture
pursuant to Section 2 hereof and the same restrictions as the existing
Restricted Shares. In the event of a cash dividend or other distribution, such
dividend or distribution will be subject to forfeiture pursuant to Section 2
hereof and, at the discretion of the Compensation Committee or Board (as defined
in the Plan), the other restrictions contained herein.

 

7. No Right to Continued Employment. The Restricted Shares and this Notice do
not give Recipient the right to be retained by Gateway or a subsidiary of
Gateway in any capacity. Gateway and its subsidiaries reserve the right to
terminate Recipient’s service at any time, with or without cause.

 

8. Incorporation of Plan. The Restricted Shares shall be subject to the
authority of the Compensation Committee or the Board as set forth in the Plan
and shall be subject to the terms of the Plan, which are incorporated herein by
reference.

 

9. Miscellaneous. This Notice and the Plan constitutes the entire understanding
between Recipient and Gateway regarding this grant of Restricted Shares. Any
prior agreements, commitments or negotiations concerning the Restricted Shares
are superseded. The Compensation Committee or the Board may amend this award of
Restricted Shares; provided that any such amendment that would be materially
adverse to Recipient shall only be made with the consent of the Recipient.

 

GATEWAY, INC. By:   /s/ Wayne R. Inouye     Wayne R. Inouye     Chief Executive
Officer

 

2